UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-5153 Marathon Oil Corporation (Exact name of registrant as specified in its charter) Delaware 25-0996816 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5555 San Felipe Road, Houston, TX77056-2723 (Address of principal executive offices) (713) 629-6600 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes Ö No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes Ö No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Ö Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No Ö There were 712,088,523 shares of Marathon Oil Corporation common stock outstanding as of April 29, 2011. MARATHON OIL CORPORATION Form 10-Q Quarter Ended March 31, 2011 INDEX Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Statements of Income (Unaudited) 2 Consolidated Balance Sheets (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Consolidated Statements of Comprehensive Income (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 Supplemental Statistics (Unaudited) 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 6. Exhibits 35 Signatures 36 Unless the context otherwise indicates, references in this Form 10-Q to “Marathon,” “we,” “our,” or “us” are references to Marathon Oil Corporation, including its wholly-owned and majority-owned subsidiaries, and its ownership interests in equity method investees (corporate entities, partnerships, limited liability companies and other ventures over which Marathon exerts significant influence by virtue of its ownership interest). 1 Part I - Financial Information Item 1. Financial Statements MARATHON OIL CORPORATION Consolidated Statements of Income (Unaudited) Three Months Ended March 31, (In millions, except per share data) Revenues and other income: Sales and other operating revenues (including consumer excise taxes) $ $ Sales to related parties 37 20 Income from equity method investments Net gain on disposal of assets 6 Other income 35 33 Total revenues and other income Costs and expenses: Cost of revenues (excludes items below) Purchases from related parties Consumer excise taxes Depreciation, depletion and amortization Long-lived asset impairments - Selling, general and administrative expenses Other taxes Exploration expenses 98 Total costs and expenses Income from operations Net interest and other ) ) Loss on early extinguishment of debt ) - Income from continuing operations before income taxes Provision for income taxes Net income $ $ Per Share Data Basic: Net income $ $ Diluted: Net income $ $ Dividends paid $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 MARATHON OIL CORPORATION Consolidated Balance Sheets (Unaudited) March 31, December 31, (In millions, except per share data) Assets Current assets: Cash and cash equivalents $ $ Receivables, less allowance for doubtful accounts of $7 and $7 Receivables from related parties 59 58 Inventories Other current assets Total current assets Equity method investments Property, plant and equipment, less accumulated depreciation, depletion and amortization of $20,692 and $19,805 Goodwill Other noncurrent assets Total assets $ $ Liabilities Current liabilities: Accounts payable $ $ Payables to related parties 63 49 Payroll and benefits payable Accrued taxes Deferred income taxes Other current liabilities Long-term debt due within one year Total current liabilities Long-term debt Deferred income taxes Defined benefit postretirement plan obligations Asset retirement obligations Deferred credits and other liabilities Total liabilities Commitments and contingencies Stockholders’ Equity Preferred stock – no shares issued and outstanding (no par value, 26 million shares authorized) - - Common stock: Issued – 770 million and 770 million shares (par value $1 per share, 1.1 billion shares authorized) Securities exchangeable into common stock – no shares issued and outstanding (no par value, 29 million shares authorized) - - Held in treasury, at cost –58 million and 60 million shares ) ) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 MARATHON OIL CORPORATION Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (In millions) Increase (decrease) in cash and cash equivalents Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Loss on early extinguishment of debt - Deferred income taxes ) ) Depreciation, depletion and amortization Long-lived asset impairments - Pension and other postretirement benefits, net 61 50 Exploratory dry well costs and unproved property impairments 52 Net gain on disposal of assets (6 ) ) Equity method investments, net ) ) Changes in: Current receivables ) ) Inventories ) Current accounts payable and accrued liabilities All other operating, net 92 67 Net cash provided by operating activities Investing activities: Additions to property, plant and equipment ) ) Disposal of assets Investments - loans and advances ) (7 ) Investments - repayments of loans and return of capital 28 14 All other investing, net 13 ) Net cash used in investing activities ) ) Financing activities: Borrowings - Debt issuance costs ) - Debt repayments ) (2 ) Dividends paid ) ) All other financing, net 20 2 Net cash provided by (used in) financing activities 2 ) Effect of exchange rate changes on cash: Total effect of exchange rate changes on cash 4 (6 ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MARATHON OIL CORPORATION Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, (In millions) Net income $ $ Other comprehensive income Post-retirement and post-employment plans Change in actuarial gain 33 30 Income tax provision on post-retirement and post-employment plans ) ) Post-retirement and post-employment plans, net of tax 21 6 Derivative hedges Net unrecognized gain 9 2 Income tax benefit (provision) on derivatives (4 ) 1 Derivative hedges, net of tax 5 3 Other comprehensive income 26 9 Comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 MARATHON OIL CORPORATION Notes to Consolidated Financial Statements (Unaudited) 1.Basis of Presentation These consolidated financial statements are unaudited; however, in the opinion of management these statements reflect all adjustments necessary for a fair presentation of the results for the periods reported.All such adjustments are of a normal recurring nature unless disclosed otherwise.These consolidated financial statements, including notes, have been prepared in accordance with the applicable rules of the Securities and Exchange Commission and do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. These interim financial statements should be read in conjunction with the consolidated financial statements and notes thereto included in the Marathon Oil Corporation (“Marathon”) 2010 Annual Report on Form 10-K.The results of operations for the quarter ended March 31, 2011, are not necessarily indicative of the results to be expected for the full year. On January 13, 2011, the Board of Directors of Marathon announced that it has approved moving forward with plans to spin-off Marathon’s downstream (Refining, Marketing and Transportation) business, creating two independent energy companies:Marathon Petroleum Corporation (“MPC”) and Marathon Oil Corporation (“MRO”).To affect the spin-off, Marathon intends to distribute one share of MPC for every two shares of Marathon held at a record date to be determined.The transaction is expected to be effective June 30, 2011, with distribution of MPC shares shortly thereafter.A tax ruling request was submitted to the U.S. Internal Revenue Service (“IRS”) regarding the tax-free nature of the spin-off and Marathon anticipates a response during the second quarter of 2011. 2.Variable Interest Entities The owners of the Athabasca Oil Sands Project (“AOSP”), in which we hold a 20 percent undivided interest, contracted with a wholly owned subsidiary of a publicly traded Canadian limited partnership (“Corridor Pipeline”) to provide materials transportation capabilities among the Muskeg River mine, the Scotford upgrader and markets in Edmonton.The contract, originally signed in 1999 by a company we acquired, allows each holder of an undivided interest in the AOSP to ship materials in accordance with its undivided interest.Costs under this contract are accrued and recorded on a monthly basis, with a $3 million current liability recorded at March 31, 2011.Under this agreement, the AOSP absorbs all of the operating and capital costs of the pipeline.Currently, no third-party shippers use the pipeline.Should shipments be suspended, by choice or due to force majeure, we remain responsible for the portion of the payments related to our undivided interest for all remaining periods.The contract expires in 2029; however, the shippers can extend its term perpetually.This contract qualifies as a variable interest contractual arrangement and the Corridor Pipeline qualifies as a variable interest entity (“VIE”).We hold a variable interest but are not the primary beneficiary because our shipments are only 20 percent of the total; therefore the Corridor Pipeline is not consolidated.Our maximum exposure to loss as a result of our involvement with this VIE is the amount we expect to pay over the contract term, which was $785 million as of March 31, 2011.The liability on our books related to this contract at any given time will reflect amounts due for the immediately previous month’s activity, which is substantially less than the maximum exposure over the contract term.We have not provided financial assistance to Corridor Pipeline and we do not have any guarantees of such assistance in the future. In December 2010, we closed the sale of most of our Minnesota assets, plus related inventories.Certain terms of the transaction resulted in the creation of variable interests in a VIE that owns the Minnesota assets.These variable interests include our ownership of a preferred equity interest in the VIE, operating margin support in the form of a capped liquidity guarantee, and reimbursements to us for costs incurred in connection with transition services provided to the buyer.Our preferred equity interest in this VIE was reflected at $80 million in other noncurrent assets on the consolidated balance sheets as of March 31, 2011 and December 31, 2010. At December 31, 2010, there was an additional $107 million receivable due from the buyer related to a portion of the inventories sold that was fully collected by March 31, 2011. We are not the primary beneficiary of this VIE and therefore do not consolidate it; we lack the power to control or direct the activities that impact the VIE’s operations and economic performance.Our preferred equity does not allow us to appoint a majority of the Board of Managers and limits our ability to vote on only certain matters.Also, individually and cumulatively, none of our other variable interests expose us to residual returns or expected losses that are significant to the VIE. Our maximum exposure to loss due to this VIE is $151 million as of March 31, 2011, based on contractual arrangements related to the sale.We did not provide any financial assistance to the buyer outside of our contractual arrangements related to the sale. 6 MARATHON OIL CORPORATION Notes to Consolidated Financial Statements (Unaudited) 3.Income per Common Share Basic income per share is based on the weighted average number of common shares outstanding, including securities exchangeable into common shares.Diluted income per share assumes exercise of stock options and stock appreciation rights, provided the effect is not antidilutive. Three Months Ended March 31, (In millions, except per share data) Basic Diluted Basic Diluted Net income $ Weighted average common shares outstanding Effect of dilutive securities - 4 - 2 Weighted average common shares, including dilutive effect Per share: Net income $ The per share calculations above exclude 5 million and 12 million stock options and stock appreciation rights for the first three months of 2011 and 2010, that were antidilutive. 4.Dispositions In March 2011, we closed the sale of our Exploration and Production (“E&P”) segment's outside-operated interests in the Gudrun field development and the Brynhild and Eirin exploration areas offshore Norway for net proceeds of $85 million, excluding working capital adjustments.A $64 million pretax loss on this disposition was recorded in the fourth quarter 2010. During the first quarter 2010, we closed the sale of a 20 percent outside-operated interest in our E&P segment’s Production Sharing Contract and Joint Operating Agreement in Block 32 offshore Angola.We received net proceeds of $1.3 billion and recorded a pretax gain on the sale in the amount of $811 million.We retained a 10 percent outside-operated interest in Block 32. 5.Segment Information We have four reportable operating segments.Each of these segments is organized and managed based upon the nature of the products and services they offer. 1) Exploration and Production (“E&P”) – explores for, produces and markets liquid hydrocarbons and natural gas on a worldwide basis; 2) Oil Sands Mining (“OSM”) – mines, extracts and transports bitumen from oil sands deposits in Alberta, Canada, and upgrades the bitumen to produce and market synthetic crude oil and vacuum gas oil; 3) Integrated Gas (“IG”) – markets and transports products manufactured from natural gas, such as liquefied natural gas (“LNG”) and methanol, on a worldwide basis; and 4) Refining, Marketing and Transportation (“RM&T”) – refines, markets and transports crude oil and petroleum products, primarily in the Midwest, Gulf Coast and southeastern regions of the U.S. Segment income represents income from continuing operations, net of income taxes, attributable to the operating segments. Our corporate general and administrative costs are not allocated to the operating segments. These costs primarily consist of employment costs (including pension effects), professional services, facilities and other costs associated with corporate activities, net of associated income tax effects.Foreign currency remeasurement and transaction gains or losses are not allocated to operating segments. Differences between segment totals for income taxes and depreciation, depletion and amortization and our consolidated totals represent amounts related to corporate administrative activities and other unallocated items which are included in “Items not allocated to segments, net of income taxes” in the reconciliation below. Capital expenditures include accruals but not corporate administrative activities. 7 MARATHON OIL CORPORATION Notes to Consolidated Financial Statements (Unaudited) Three Months Ended March 31, 2011 (In millions) E&P OSM IG RM&T Total Revenues: Customer $ $ $ 64 $ $ Intersegment 29 - 1 Related parties 15 - - 22 37 Segment revenues 64 Elimination of intersegment revenues ) ) - (1
